Title: To Benjamin Franklin from John Michell, 6 September 1767
From: Michell, John
To: Franklin, Benjamin


Dear Sir,
Newark 6 Sept 1767
I am just returned to Newark from an expedition into Yorkshire to see Thornhill, the place I told you I was going to remove to. In my return, I came through Sheffield, where I enquired after the Stands for small Wax Candles, with nippers, such as Mrs. Stevenson wanted; but found there were none of them made yet of the plated ware, by any of the workmen in that way. I talked however to the first person, who began that business, (and who I believe is the best man to be depended upon, though there are others, that carry on a larger manufacture in it) and he told me, he apprehended, they would come to about 14s. or 15s. apiece, and the manner, in which he talked of doing them seemed to me very judicious and such as would make them firm and good. If Mrs. Stevenson has a mind to have one or more, I will write to Sheffield about it, and I hope it will not be long before I can procure it for her, though Mr. Hancock, the person I mean to apply to, is apt to be a little dilatory in any new things, that they have not been used to make before; but as this is a very small thing, that does not want many new tools, and is likely enough to make an addition to the trade, it is probable Mr. Hancock will make no scruple of making the necessary tools immediately.
The house at Thornhill I found a large and good one, with a great deal of pretty good, and some very good room in it, and with a very moderate expence, I think, I can make it a very good house: the country also, I think, a very agreable one; but there is not much company nearer than within two or three miles; but I shall probably be able to give you a more exact account of Matters after I have been settled there a little while. I propose to leave Newark in about three weeks, and to remove immediately to Thornhill.
I hope this will find yourself and all friends in London in good health. Sir J. Pringle, I see by the Papers, is gone to France; I hope it is rather a journey of pleasure and amusement, than what he thinks necessary for his health. I must beg you to present my due respects to all friends. With all good wishes, I am, Dear Sir, Your obedient Servant
J. Michell
